Citation Nr: 0206363	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation higher than 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
post-traumatic stress disorder and assigned an initial 
disability evaluation of 10 percent.  In March 1999, the RO 
increased the initial evaluation for post-traumatic stress 
disorder to 30 percent, but the veteran continued his appeal.  
The Board originally reviewed this case in July 2000, and 
remanded it to the RO for additional development.  All 
requested development having been successfully completed and 
the benefits sought continued to be denied, this matter is 
returned to the Board for further consideration and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of November 1995, the veteran has experienced symptoms 
of post-traumatic stress disorder which have caused the 
attitudes of all contacts except the most intimate to be so 
adversely affected as to result in virtual isolation in the 
community.  The veteran has also been unable to obtain or 
retain employment as a result of his post-traumatic stress 
disorder.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for post-traumatic stress disorder have been met 
since November 1995.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a higher initial evaluation for post-traumatic 
stress disorder as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran were obtained and associated with the claims 
folder.  The veteran was also given the opportunity to 
appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Prior to a change in the regulations effective November 7, 
1996, however, the criteria for evaluating post-traumatic 
stress disorder were set out in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent


Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The evidence of record reveals that the veteran began 
treatment for symptoms of post-traumatic stress disorder in 
December 1993, and has continued participating in regular 
counseling since April 1994.  His VA counselor reported in 
May 1997, that the veteran's main problems were isolating, 
withdrawing, and avoiding relationships with significant 
others such as his wife and children.  The veteran has been 
treated with medication, but treatment records show continued 
complaints of recurring nightmares, intrusive thoughts, 
memory lapses, an exaggerated startle response, 
hypervigilance, clinical depression, sleep difficulties, and 
anhedonia.  The veteran's wife has reported that the veteran 
is very irritable, depressed and anxious.

In November 1995, the veteran underwent VA examination and 
complained of being haunted by his experiences with hand-to-
hand combat while serving in the Republic of Vietnam.  He 
related having intrusive thoughts, lapses in time, avoidant 
behavior, difficulty sleeping, an explosive temper, and being 
difficult and demanding with the individuals in his personal 
life.  The examiner found the veteran to be alert, 
cooperative, and oriented with a full affect, logical and 
coherent thoughts, and intact judgment and insight.  Post-
traumatic stress disorder was diagnosed, but a Global 
Assessment of Functioning score was not assigned; the 
examiner did not comment on the veteran's industrial or 
social impairment, nor did the examiner mention reviewing any 
of the veteran's treatment records.

In August 1998, the veteran underwent another psychiatric VA 
examination.  This examiner reported reviewing the veteran's 
claims folder and medical file as well as conducting a 
complete examination.  The veteran reported the same symptoms 
outlined above as well as some increased anxiety.  The 
examiner found the veteran to have a neutral mood, restricted 
affect, fair insight and judgment, and decreased psychomotor 
activity.  The examiner diagnosed post-traumatic stress 
disorder, assigned a Global Assessment of Functioning score 
of 55, and opined that given the veteran's difficulties 
dealing with stress and poor concentration due to his 
problems with anxiety, it was unlikely that he could pursue 
gainful employment.

Following the Board's July 2000 remand, the veteran underwent 
a third psychiatric VA examination in March 2001.  He 
reported a significant amount of intrusive thoughts, 
nightmares, difficulty sleeping, anxiety, irritability, 
hypervigilance, and angry outbursts.  The examiner reviewed 
the veteran's claims folder and medical file in conjunction 
with his evaluation of the veteran and opined that the 
veteran's problems related to post-traumatic stress disorder 
prevented him from being employable as his anxiety and 
difficulties with decision-making prevented him from being 
able to obtain and maintain employment.


The veteran's treatment records dated through February 2002, 
reveal continued complaints of difficulties handling stress 
as well as continued nightmares, intrusive thoughts and 
anxiety.  The veteran's Global Assessment of Functioning 
score has varied as well as the level of problems associated 
with his post-traumatic stress disorder symptoms.  During the 
course of this appeal, the veteran has been diagnosed with 
having B-cell lymphoma, he has been treated for that disease 
process, including the use of chemotherapy, and he has 
recently been found to be free of the lymphoma.  Accordingly, 
it is only fitting that the veteran be found to have varying 
degrees of anxiety and depression.

Consequently, based on a review of the record as a whole, the 
Board finds that the veteran has had symptoms of post-
traumatic stress disorder which have caused him to be in 
virtual isolation in the community since he filed his 
original application for compensation benefits in November 
1995.  Additionally, the Board finds that the veteran has 
been unable to obtain or retain employment as a result of his 
post-traumatic stress disorder since November 1995.  Although 
the VA examination report dated in November 1995 did not 
mention the veteran's level of social and industrial 
impairment, both subsequent examinations resulted in findings 
that the veteran is isolative and unemployable due to 
symptoms of his post-traumatic stress disorder.  Because 
these examinations were based on a review of the veteran's 
treatment records and entire claims folder, they are deemed 
to be inclusive of the initial period of disability beginning 
in November 1995.  The Board does not discount the examiner's 
opinions regarding employability, as the RO did, based on the 
assignment of Global Assessment of Functioning scores.  As 
such, the Board hereby grants an initial disability 
evaluation of 100 percent for post-traumatic stress disorder.

The Board has also considered whether the veteran's 
disability has improved during the course of this appeal.  
Treatment records include notes showing improvement in mood, 
decreased depression, and better coping skills, but they also 
contain notes revealing set-backs due to various social 
stressors.  The Board notes that most of the veteran's 
improvements were associated with his successful recovery 
from lymphoma; the increase in symptoms were associated with 
specific post-traumatic stress disorder stressors.  
Consequently, the Board finds that the veteran has continued 
to have total occupational and social impairment as a result 
of his symptoms of post-traumatic stress disorder.  Thus, the 
assignment of a staged rating would not be appropriate in 
this case.


ORDER

An initial disability evaluation of 100 percent for post-
traumatic stress disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

